DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-14 is/are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 11/12/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claim 12 has/have been withdrawn due to the Applicant’s arguments. 

Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the certain number of the curved parts has the different thickness”.  Claim 1 already recites that the certain number of the curved parts has the different thickness.  This language should be “the certain number of the curved parts having the different thickness”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites multiple curved parts: “a plurality of curved parts” (line 2), “a certain number of the curved parts” (line 7), and “other curved parts” (line 8).  The “certain number of curved parts” is part of the “plurality of curved parts”, since the plurality is the only instance introduced before the certain number.  

Line 9 recites “the curved parts”.  Three types of curved parts are introduced prior to this recitation.  Therefore, it is unclear which curved parts are being referred back to.  
Lines 11-12 each recites “the other curved parts”.  As noted supra it is unclear what these parts are, therefore, it is unclear which curved parts are being referred back to . 
Likewise, multiple thicknesses are introduced in the claims leading to some lack of clarity.  (a) the thickness of the “certain number” of curved parts is in line 8, (b) the implied, the thickness of the “other” curved parts is not recited in the claim (lines 7-8), and (c) a thickness of “the curved parts” (lines 9-10).
Reference back to “the thickness” (of the “other” curved parts) (each of lines 11 and 13) is unclear as this thickness was not introduced in the claim and due to the issue noted supra with the curved parts themselves.  

Claim 1, line 14 recites “the helical form in the axial direction overall”.  It is unclear what is claimed.  For example, the helical form is a majority of straight parts aligned axially.  Therefore, the form is overall oriented in the axial direction as it winds.  The helical form having the line-shaped body along the helical form’s entire length also meets the form being in the axial direction overall.  Neither of these cases requires the 

Claims 2, lines 1 and 3, each recites “the curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claim 2, lines 2-3 recites “a thickness”.  It is unclear how/if this thickness is related to the thickness of the largest group in claim 1.
Claim 2, line 3 recites “a largest group”.  It is unclear if this is the same or a different largest group than that introduced in claim 1. 
Claim 2, line 4 recites “the thickness”.  It is unclear if this is the thickness of the largest group introduced in claim 1 or that introduced in claim 2. 
Claim 2, line 4 recites “the largest number of the curved parts”.  It is unclear if this largest number of curved parts is that introduced in claim 1 or that introduced in claim 2. 
Claims 3, lines 2 and 3, each recites “the curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claims 3, line 4, recites “the other curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claims 4 and 6 and 14 each recites “a straight part”.  It is unclear if this part is in the “plurality of straight parts” introduced in claim 1 or is a separate straight part.  
Claim 4, lines 7-8 and Claim 6
Claims 7, lines 1-2, each recites “the curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claims 7, lines 3-4, recites “the other curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claim 10, lines 1-2, recites “each axial end”.  Only one axial end is introduced, in claim 1.  Therefore, the other axial end lacks antecedent basis.  
Claims 10, lines 4-5, recites “the other curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claims 13, line 3, each recites “thickness”.  It is unclear which thickness is claimed for the same reasons as noted supra for claim 1. 
Claims 13, line 4, recites “the other curved parts”.  It is unclear which curved parts are claimed for the same reasons as noted supra for claim 1. 
Claim 14, line 5 recites “the straight parts”.  It is unclear if this is the plurality of claim 1, the straight part of claim 14 or a combination of these straight parts.  
Claim(s) 5, 8-9, and 11-12 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsudo, et al (Mitsudo) (US 2014/0358218 A1) in view of Fischell, et al (Fischell) (US 2011/0093059 A1).
Regarding Claim 1, Mitsudo teaches a stent comprising a line-shaped body including a plurality of straight parts and a plurality of curved parts (e.g. Figure 1), the line-shaped body extending in a helical form in a circumferential direction while reciprocating in an axial direction by continuously the straight parts and the curved parts (e.g. Figure 1), wherein
an entirety of the straight parts of the line-shaped body have a substantially constant thickness and width throughout the stent (e.g. Figures 1, 6);
at least one of the curved parts forming an axially outermost edge of an axial end of the stent in the axial direction (e.g. Figure 1);
the at least one of the curved parts being different from the other curved parts (the other curved parts are other than the outermost edge curved parts and the certain number of curved parts, the latter is indicated below);
the other curved parts make up a largest number of the plurality of the curved parts in the stent and have a substantially constant width and thickness (e.g. Figures 1 and 6, curved parts less those noted supra); and 
the line-shaped body extends in the helical form in the axial direction overall (e.g. Figure 1, here overall is considered the entire axial length of the helical form). 

	Mitsudo discloses the invention substantially as claimed but fails to teach a certain number of the curved parts of the line-shaped body has a different thickness from the other curved parts and at least one curved part at the axial end has a thickness that is thicker or thinner than the thickness of the other curved parts.
	Fischell teaches crowns of alternating straight parts and curved parts that have a variable thickness, such that it is greater in the center than at the ends (e.g. [0005], Figures 3-4). 
Fischell and Mitsudo are concerned with the same field of endeavor as the claimed invention, namely stents having alternating straight and curved parts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsudo such that the thickness is a variable thickness, such that it is greater in the center than at the ends as taught by Fischell in order to an increased radial strength can be provided for a given maximum strain that is imparted to the stent when it is expanded to its maximum diameter (e.g. Fischell, [0005]). 

The combination of Mitsudo and Fischell teaches: 
a certain number of the curved parts of the line-shaped body (e.g. Mitsudo, Figure 1, crowns at connectors between circumferential rings in circumferential rows other than those at the terminal ends, which are part of the axial ends noted supra) has a different thickness from the other curved parts (e.g. Figure 4, thicknesses of crowns where labels 44/45 are located) and at least one curved part at the axial end has a thickness that is thicker or thinner than the thickness of the other curved parts (e.g. Mitsudo, Figure 1, crowns at connectors between circumferential rings). 

	Regarding Claim 2, the curved parts include (i) a thickened curved part having a thickness that is larger than a thickness of a largest number of curved parts in the stent (e.g. Fischell, Figure 4, thicknesses of the crown by #45 is that of the majority of curved parts and the thickness of the crown by #44 is that that is larger). 
	Regarding Claim 3, height dimensions of the straight parts and the curved parts are roughly constant (e.g. Mitsudo, Figures 1, 6) and the curved parts have multiple width dimensions so the certain number of curved parts has a different thickness from the other curved parts (discussed supra for claim 1). 
	Regarding Claim 4, in a central portion of the stent the straight parts have roughly constant length dimension (e.g. Mitsudo, Figure 1), in opposite side portions of the stent, a straight part is elongated to form a long part having a length that is longer than the roughly constant length dimension of the straight parts in the central portion of the stent (e.g. Mitsudo, Figure 6, the straight parts immediately adjacent the peaks connected to the peaks connected to the connectors between rings are longer than the remaining straight parts), and the long part is connected to a curved part that is 
	Regarding Claim 5, the long part is provided at a position approximately one round from a distal end of the line-shaped body in the circumferential direction (e.g. Mitsudo, Figure 1, in the second circumferential ring from (and immediately adjacent to) either axial terminal end ring)
	Regrading Claim 6, in a central portion of the stent the straight parts have roughly constant length dimension (discussed supra for claim 4), in opposite side portions of the stent, a straight part is shortened to form a short part having a length that is shorter than the roughly constant length dimension of the straight parts in the central portion of the stent (e.g. Mitsudo, annotated Figure 6 below), and the short part is connected to a curved part that is thinned relative to the other curved parts (as discussed supra the curved parts not at the connectors between rings is the relatively thinned part). 

    PNG
    media_image1.png
    399
    485
    media_image1.png
    Greyscale

Annotated Figure 6, Mitsudo

	Regarding Claim 8, an inclination angle of a helix of the line-shaped body with respect to a central axis of the stent gradually increases toward the axial end thereof such that the inclination angle approaches a right angle with respect to the central axis of the stent (e.g. Mitsudo, Figures 1, 6, [0083]). 
Regarding Claim 9, the line-shaped body has a linking part that links winding portions that are axially adjacent (e.g. Mitsudo, Figures 1, 6, #24). 
Regarding Claim 10, at each axial end of the stent, when a lengthwise end of the line-shaped body is defined as a reference position of 0 degrees in the circumferential direction of the stent, with respect to a period of wave shape constituted by alternate continuation of the straight parts and the curved parts of the line-shaped body and reciprocating in the axial direction, the certain number of the curved parts having the different thickness are provided in plurality within a range of +1.5 periods to -3.5 periods in the circumferential direction of the stent (e.g. annotated Figure 6(2) below).

    PNG
    media_image2.png
    796
    714
    media_image2.png
    Greyscale

Annotated Figure 6(2), Mitsudo

Regarding Claim 11, each of the straight parts extends from a respective curved part of the plurality of curved parts in a length direction (e.g. Mitsudo, Figures 1, 6), and the length direction is orthogonal to the thickness and the width of the straight parts (e.g. Mitsudo, Figures 1, 6).
	Regarding Claim 12, the thickness of the straight parts is a cross-sectional area that extends in a width direction and a height direction of the straight parts and is orthogonal to a length direction of the straight parts (e.g. Mitsudo, Figures 1, 6).
	Regarding Claim 13, the other curved parts make up a largest number of the plurality of curved parts in the stent (discussed supra for claim 1) and have a substantially constant width and thickness (e.g. Mitsudo, Figures 1, 6), and the substantially constant width and thickness of the other curved parts is larger than the substantially constant width and thickness of the straight parts (e.g. Fischell, Figure 4).
	Regarding Claim 14, the lengthwise terminal ends of the line-shaped body formed on opposite axial ends of the stent are each provided with a disc part having a circular disk shape (e.g. Mitsudo, Figure 1, #20, [0026]), and a straight part that is adjacent to the disc part in the circumferential direction is a short part having a length that is shorter than a roughly constant length dimension of the straight parts in a central portion of the stent (e.g. Mitsudo, Figure 1).

	Regarding Claim 7, the combination of Mitsudo and Fischell discloses the invention substantially as claimed but fails to teach at least one curved part is that is convex outward in the axial direction at a position closest to a lengthwise distal end of the line-shaped body, is thinned relative to the other curved parts. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitsudo and Fischell such that at least one curved part is that is convex outward in the axial direction at a position closest to a lengthwise distal end of the line-shaped body, is thinned relative to the other curved parts as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/23/2022